t c memo united_states tax_court michael a mcgrath and frances y mcgrath petitioners v commissioner of internal revenue respondent docket no filed date in ps leased as lessee retail_space ina shopping center to operate a bakery when ps entered into the lease the leased space was nothing more than a dirt floor enclosed by temporary walls the leased space was not serviced by any utilities the lease obligated ps to make substantial permanent improvements to the leased space at their own expense other than trade fixtures the permanent improvements ps made to the leased space became the property of the lessor upon installation ps did not make a sec_179 i r c election on their timely filed tax_return for either or ps did not file a timely amended tax_return for either or held ps’ expenditures_for the permanent improvements they made to the leased space constitute capital expenditures that are not currently deductible sec_263 i r c ps’ cost_recovery for the years in -- - issue is by way of depreciation as allowed in the notice_of_deficiency held further ps may not now elect to expense any sec_179 property they placed_in_service in either or because the period for making valid sec_179 elections for the years in issue has expired sec_179 i r c michael a mcgrath and frances y mcgrath pro sese emile l hebert iii for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in individual income_tax against petitioners as follows year deficiency dollar_figure big_number after concessions by both sides the issues for decision’ are as follows whether petitioners may deduct under sec_162 the costs they incurred in in making permanent the following adjustments are computational ie they depend on resolution of the issues for decision earned_income_credit for and itemized_deductions for and unless indicated otherwise all section and chapter references are to sections and chapters of the internal_revenue_code_of_1986 as in effect for the years in issue - - improvements to property they leased as tenant to operate a bakery whether petitioners may elect to expense sec_179 property they placed_in_service in and findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference petitioners michael a mcgrath hereinafter sometimes referred to as michael and frances y mcgrath resided in slidell louisiana when they filed the petition in the instant case in petitioners executed three agreements relevant to the instant case a lease hereinafter sometimes referred to as the lease a t j cinnamons unit franchise agreement hereinafter sometimes referred to as the franchise agreement and a standard form of agreement between owner and contractor hereinafter sometimes referred to as the construction_contract so stipulated both the franchise agreement and the construction_contract show only michael’s name and signature while the lease shows the names and signatures of both petitioners the schedule c profit or loss from business on petitioners’ tax_return shows only michael as proprietor while the tax_return schedule c shows both petitioners as proprietor the parties do not appear to believe that any issue in the instant case is affected by whether the business was owned solely by michael or was owned jointly by both petitioners a the lease on or about date petitioners as tenant entered into the lease with tup company limited_partnership a kentucky limited_partnership hereinafter sometimes referred to as tup as landlord under the lease tup agreed to lease to petitioners space number at the mall at barnes crossing shopping center in tupelo mississippi for a 5-year term this space is hereinafter sometimes referred to as the store space petitioners leased the store space in order to operate a t j cinnamons franchised bakery hereinafter sometimes referred to as the bakery the bakery was to engage in the retail_sale of cinnamon rolls gourmet coffee muffins bagels coffee cakes and other related items incidental to a typical t j cinnamons menu when petitioners entered into the lease the store space had a dirt floor no utilities and no permanent walls the lease obligated petitioners to complete construction of the store space at their own expense before they could occupy the space for the bakery the construction that petitioners were obligated to complete was as follows excavation of the store space installation of a concrete slab floor anda floor covering therefor installation of a ceiling system installation of a return air plenum installation of partition walls installation of doors frames and hardware therefor - installation of a storefront entrance doors entrance grille bulkhead entrance vestibule finish show window platforms show window and vestibule ceilings show window background and sign background installation of a fire sprinkler system installation of all electrical conduits and equipment required for a complete electrical installation installation of an extension of gas service from a metering point to the store space installation of ventilation or air purification systems installation of toilet room fixtures installation of all store fixtures installation of all required safety and emergency equipment installation of all required equipment for aiding the handicapped installation of insulation and interior finish on the exterior walls of the store space painting and wallpapering the foregoing are hereinafter sometimes collectively referred to as the improvements under the lease petitioners were to remain the owners of the trade fixtures they installed and their merchandise however the storefront partitions heating and cooling equipment and all other permanent installations attached to the store space shall become a part of the real_estate shall belong to tup at the moment of installation and shall be unencumbered by petitioners the term of the lease wa sec_5 years the fixed minimum rent for the store space was dollar_figure per year payable in equal - - installments and due on the first day of each month at the rate of dollar_figure per month petitioners were not obligated to pay the fixed minimum rent until months after the day the bakery was first opened for business to the public in addition to their obligation to pay the fixed minimum rent petitioners were also obligated to pay to tup various other charges such as real_estate_taxes estimated as dollar_figure per month common area estimated as dollar_figure per month insurance estimated as dollar_figure per month water and sewer service dollar_figure per month and merchants’ association or marketing fund charges dollar_figure per month these other charges totaled dollar_figure per month other than the water and sewer charge petitioners’ obligation to pay these charges did not begin until months after the day the bakery was first opened for business to the public petitioners’ obligation to pay water and sewer charges did not include the 6-month delay language as a result the lease’s 6-month delay language applied to a total of dollar_figure per month dollar_figure fixed minimum plus dollar_figure other charges less dollar_figure water and sewer services or dollar_figure for the months the lease further obligated petitioners to maintain throughout the term thereof and at their own expense public liability insurance covering the store space and their use thereof and fire and extended coverage insurance - petitioners tup and tup 130'ss management company were to be insureds under the public liability policy petitioners were also responsible for paying all municipal county state and federal taxes assessed against their leasehold interest fixtures furnishings equipment stock-in-trade and other personal_property of any kind owned installed and existing in the store space b the franchise agreement on date petitioners and t j cinnamons inc executed the franchise agreement authorizing petitioners to operate a t j cinnamons franchised bakery at the store space the initial term of the franchise agreement was years pursuant to the franchise agreement petitioners paid to t j cinnamons inc an initial franchise fee of dollar_figure petitioners concede that the dollar_figure franchise fee must be capitalized and amortized over a period of years as in the notice_of_deficiency c the construction_contract as of date petitioners and regional development building inc executed the construction_contract for the improvements petitioners performed the construction required under the lease during the period from september through date --- - petitioners incurred and paid expenditures_for work on and for the store space during as shown in table table payee amount gaffney cabinets dollar_figure taylor cabinet shop cabinet with counter big_number sign craft tull brothers mid-south signs big_number chroma copy big_number duncan sign sec_483 taylor cabinet shop door frames baseboards big_number corinth carpets big_number universal manufacturing big_number regional big_number sherwin william sec_406 joey wilhite big_number total big_number item sec_1 through in table supra totaling dollar_figure were paid for furniture fixtures and equipment for the bakery and not for leasehold improvements the parties agree that these expenditures must be capitalized and depreciated under the modified accelerated_cost_recovery_system hereinafter sometimes - referred to as macrs as 7-year_property using the 200-percent declining balance method and the midquarter_convention the remaining dollar_figure dollar_figure less dollar_figure of expenditures that petitioners paid for construction work on the store space was for the excavation of the site installation of a concrete floor slab and floor coverings therefor installation of electrical service and fixtures installation of plumbing service and fixtures construction painting and wallpapering of permanent walls and partitions and installation of windows and doors all of the dollar_figure of expenditures that petitioners paid were for the performance of the improvements as set forth in the lease of the remaining dollar_figure dollar_figure were payments made in lieu of the monthly payments due under the lease for the 6-month period date through date see supra a lease listing of 6-month delay items the parties disagree as to the in petitioners bought dollar_figure of equipment for the bakery in addition to the dollar_figure discussed in the text some part of this dollar_figure is in addition to the amounts dealt with in petitioners’ tax_return and respondent’s notice_of_deficiency as we interpret the parties’ stipulation any part of the dollar_figure that petitioners are not allowed to expense under sec_179 subject_to the limitations of sec_179 discussed infra under ii sec_179 election shall be capitalized and depreciated under macrs as 7-year_property using the 200-percent declining balance method and the midquarter_convention as a result a rule computation will be required regardless of how we rule on the issues for decision unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure - tax treatment of the remaining cost of the improvements dollar_figure dollar_figure less dollar_figure furniture fixtures and equipment and less dollar_figure payments made in lieu of rent also in petitioners bought cash registers for the bakery for dollar_figure and placed_in_service a computer percent business usage in which petitioners had a basis of dollar_figure petitioners classified the cash registers and the computer as 5-year_property on their tax_return and claimed depreciation_deductions in respect thereof for and using the 200-percent declining balance method and the midquarter_convention over a recovery_period of years respondent does not dispute either petitioners’ classification of or the amount of claimed depreciation_deductions for either the cash registers or the computer in petitioners bought dollar_figure of equipment for the bakery so stipulated as we interpret the parties’ stipulation any part of the dollar_figure that petitioners are not allowed to expense under sec_179 subject_to the limitations of sec_179 discussed infra under ii sec_179 election shall be capitalized and depreciated under macrs as 7-year_property using the 200-percent declining balance method and the midquarter_convention however in the notice_of_deficiency respondent determined that on date petitioners placed_in_service equipment continued petitioners opened the bakery in date and operated it until some time in date on or about date petitioners sold the bakery including the furniture fixtures equipment inventory and supplies therefor d tax_return petitioners timely filed their joint income_tax return on this tax_return they claimed a refund in the amount of dollar_figure they did not elect on this tax_return to treat any property they placed_in_service in as sec_179 property because they believed such an election would not affect the amount of the tax_refund to which they were entitled eb tax_return petitioners timely filed their joint income_tax return on this tax_return they claimed a refund in the amount of dollar_figure of which dollar_figure was earned_income_credit they did not elect on continued with a cost or other basis in the amount of dollar_figure on opening brief respondent notes this discrepancy and concludes that petitioners have conceded the dollar_figure differential but apparently only if petitioners lose on the sec_179 issue on answering brief petitioners state that in the respondent’s opening brief the respondent agrees that the petitioners purchased dollar_figure of sec_179 equipment in the parties are to resolve this matter in the proceedings under rule the record does not show whether petitioners claimed as basis in determining their gain_or_loss on the sale any amount that they deducted on their or tax returns the record also does not show what became of the lease this tax_return to treat any property they placed_in_service in as sec_179 property no more than dollar_figure of petitioner’s capital expenditures_for the improvements constitutes a substitute for rent opinion it deducting the cost of improvements petitioners contend that under sec_162 they may deduct the cost of the improvements because they were required to pay for and make the improvements and did not acquire either title to or an equity_interest in the improvements petitioners’ contention closely tracks the statutory language petitioners’ contention also appears to be based on assumed economic realities ie that the improvements that the lessee was required to make would increase the store space’s value that this expected value increase implicitly reduced the amount of the rent obligations and that to the extent of the reduction the cost of the improvements is deductible rent expense under sec_162 respondent contends that petitioners must capitalize and depreciate the cost of the improvements because they are nondeductible capital expenditures under sec_263 we agree with respondent’s conclusion and much of respondent’s analysis in general sec_162’ authorizes current deductions for ordinary and necessary expenses of a trade_or_business however sec_161 and have the effect of subordinating provisions such as sec_162 to provisions such as sec_263 thereby disallowing the current deductions of ’ sec_162 provides in pertinent part as follows sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including--- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered traveling expenses while away from home in the pursuit of a trade_or_business and rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_161 allowance of deductions in computing taxable_income under sec_63 there shall be allowed as deductions the items specified in this part subject_to the exceptions provided in part ix sec_261 and following relating to items not deductible sec_261 general_rule for disallowance of deductions in computing taxable_income no deduction shall in any case be allowed in respect of the items specified in this part sec_263 provides in pertinent part as follows continued capital expenditures that otherwise would have been currently deductible trade_or_business_expenses see eg 418_us_1 unless some other special rules apply see eg the subparagraphs of sec_263 the taxpayer’s deductions for capital expenditures if allowable at all generally come by way of amortization or depreciation i1 e the capital_expenditure is deductible over a period of time see eg sec_167 sec_168 and sec_169 ordinarily depreciation or amortization is thought of as a deduction available to an owner of an asset with respect to that owner’s basis in the asset however a lack of ownership is not determinative we described the analysis in 51_tc_488 as follows the allowance for depreciation is designed to permit the person who invests in a wasting asset a means of recouping tax free his investment in that property to have the benefit of this deduction the taxpayer has the burden of proving that he has a depreciable_interest in the property as to which he seeks a depreciation allowance see 222_fsupp_960 d mass affirmed sub nom 326_f2d_825 c a and the cases cited therein where the owner of real_property enters into a long- term lease under the terms of which the lessee is to mo’ continued sec_263 capital expenditures a general_rule --no deduction shall be allowed for-- any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate -- - construct at his own cost a building on the property the lessee not the lessor is entitled to a deduction for the depreciation of the building see 144_f2d_475 c a affirming a memorandum opinion of this court 119_f2d_969 c a affirming a memorandum opinion of this court 188_f2d_72 c a reversing and remanding on other grounds 13_tc_851 190_f2d_61 c a 266_f2d_881 c a 286_f2d_573 c a affirming t cc the lessee who is obligated to make improvements to the realty is entitled to recover his capital outlay by deductions for depreciation his right to the deductions is not altered by the fact that under doctrines of local law legal_title to the improvements may reside in the lessor in such situations it is the lessee not the lessor who suffers the economic loss as the property deteriorates and who is entitled to the statutory allowance 308_us_252 first nat bank of kansas city v nee supra the party claiming depreciation must have some investment in the wasting asset 319_us_98 to the same effect see sec_1_162-11 income_tax regs sec_1_162-11 rentals -- ob improvements_by_lessee on lessor’s property ---- the cost to a lessee of erecting buildings or making permanent improvements on property of which he is the lessee 1s a capital_investment and is not deductible as a business_expense emphasis added the balance of this provision has been superseded by the enactment of sec_168 in particular sec_168 a however the statutory language does not affect the continued validity of that part of the regulation set forth in this note for an example of this continued validity see nelson v commissioner tcmemo_2000_212 -- - applying the foregoing to the instant case we conclude that petitioners’ expenditures dealt with in this issue are capital expenditures and unless some other provision or rule leads to a different result petitioners’ deductions on account of these expenditures are determined under sec_167 and sec_168 and not under sec_162 a there is a nonstatutory exception to the foregoing that applies to the instant case where a lessee makes a capital_expenditure in lieu of some rent then the expenditure will be treated as rent and not as a capital_expenditure by the lessee this exception’s rationale is explained and its application is illustrated in 4_tc_385 as follows the second question relates to the deductibility of rent in the amount of dollar_figure in the fiscal_year ended date the facts show that petitioner had obligated itself to pay rental for that year in the amount of dollar_figure but that a clause in the lease provided that petitioner might make certain improvements to the premises the cost of which to the extent of dollar_figure might be applied to the contractual rental petitioner expended dollar_figure in making such improvements applying this amount as a credit against the total rent due and paid the lessor the difference dollar_figure the commissioner determined that only the latter amount was deductible as rent and disallowed the deduction of the amount of dollar_figure adding it to capital and making proper adjustment for amortization petitioner contends that the disallowed item was properly deductible as rent petitioner does not question the general_rule that the cost borne by a lessee in making permanent improvements upon leased property is a capital_expenditure but contends that the outlay in this instance was no more than an indirect payment of a part of the stipulated rental inasmuch as it was agreed that the cost of the improvements should be applied as a credit against the rent for the current_year this appears to us to be a correct interpretation of the facts actually petitioner paid nothing for the improvements the cost thereof was borne by the lessor through the credit applied against the agreed rental consequently petitioner has no capital_investment to amortize or depreciate the transaction is no different than if the lessor had paid directly for the improvements and the lessee directly paid the full agreed rent on this issue therefore we hold that the determination of the commissioner is erroneous in order for this exception to apply the lessor and the lessee must intend that some or all of the lessee’s capital expenditures are rent and this intent must be plainly disclosed in 28_tc_670 affd 258_f2d_231 9th cir we described the situation as follows in m e blatt co v united_states supra u s the supreme court has clearly stated that whether the value of such improvements constitutes rent depends upon the intention of the parties and that even when the improvements are required by the terms of the lease this value will not be deemed rent unless the intention that it shall be such is plainly disclosed such intent in our opinion is to be derived not only from the terms of the lease but from the surrounding circumstances this is recognized by the respondent in his published ruling i t 1950_1_cb_13 - - to the same effect see sec_1_61-8 income_tax regs see also sec_109 the parties have stipulated that this exception applies to allow petitioners rent expense deductions of dollar_figure for and dollar_figure for for otherwise capital expenditures this is founded on the parties’ stipulation that dollar_figure of the expenditures were in lieu of rental payments to be made by petitioners over the six 6_month period of december through may inclusive this latter part of the stipulation is in turn founded on the provisions of the lease with regard to petitioners’ rent obligations and construction obligations as described supra in the findings_of_fact we now consider whether any amount in addition to the stipulated dollar_figure was intended to be payments made in lieu of rent sec_1_61-8 income_tax regs provides in pertinent part as follows sec_1_61-8 rents and royalties ---- c expenditures by lessee as a general_rule if a lessee pays any of the expenses of his lessor such payments are additional rental income of the lessor if a lessee places improvements on real_estate which constitute in whole or in part a substitute for rent such improvements constitute rental income to the lessor whether or not improvements made by a lessee result in rental income to the lessor in a particular case depends upon the intention of the parties which may be indicated either by the terms of the lease or by the surrounding circumstances the lease does not show that petitioners and tup intended to treat the entire cost of the improvements as a rent substitute the lease contains provisions which give petitioners a rent holiday for the first months after the day the bakery was first opened for business to the public these provisions underlie the parties’ stipulation as to the dollar_figure beyond these provisions however the lease is silent as to whether petitioners and tup intended to treat the remaining cost of the improvements as a rent substitute the surrounding circumstances also do not show that petitioners and tup intended to treat the cost of the improvements as a rent substitute beyond the 6-month rent holiday rather petitioners’ tax_return certain of petitioners’ proposed findings_of_fact and statements on brief and a portion of michael’s testimony belie petitioners’ contention that they should be allowed to deduct the cost of the improvements under sec_162 as rent expense petitioners did not report any rent or lease expenses on the schedule c attached to their tax_return petitioners claimed a deduction of dollar_figure for repairs and maintenance on the schedule c attached to the tax_return the dollar_figure - - deduction represented what petitioners thought was the cost of the improvements ’ fact on brief petitioners proposed the following findings of the petitioners were granted six months rent-free use of the retail_space at the mall at barnes crossing as a condition of articles iv and v of their lease agreement in consideration for costs incurred by the petitioners in the build-out of the retail_space the petitioners performed dollar_figure of work on the retail_space at the mall at barnes crossing and dollar_figure of those expenditures were in lieu of rental payments to be made equally over a six month period by the petitioners those rental payments were for the period of date through date on opening brief petitioners state in pertinent part as follows the petitioners received from their lessor credit equal to months rent as consideration for the permanent improvements made to the lessor’s real_property upon the completion of the first months of occupancy the petitioners commenced paying full rent with no additional consideration for the improvements made on answering brief petitioners state in pertinent part as follows the petitioners received from their lessor credit equal to months rent as consideration for the permanent improvements made to the lessor’s real_property upon the completion of the first months of occupancy the petitioners commenced paying full rent on the improved property as if the improvements had been paid for by the lessor with no additional ‘3 the parties agree and we have found that the cost of the improvements was dollar_figure not dollar_figure --- - consideration for the improvements made at that point in time with the exception of the months rent credit the lessor realized the full benefit of the improvements while the petitioners realized none after michael testified that he could not get a competitive bid for the improvements because of the lack of a local contractor who could do the work he testified and it was important for us in the business to be established before the christmas rush so we agreed to go ahead and pay the amount over and above knowing that we were only going to get consideration for the total of the dollar_figure in rent credit the additional_amount the additional dollar_figure we just assumed that that was cost of obtaining the site and possessing the retail_space the above-quoted portions of petitioners’ opening and answering briefs and michael’s testimony show that petitioners did not intend to treat the entire cost of the improvements as a rent substitute the only consideration for the improvements in petitioners’ own words was a credit equal to months rent moreover petitioners’ statement on brief that they commenced paying full rent with no additional consideration for the improvements made emphasis added after the 6-month rent holiday ended undercuts any contention that the cost of the improvements reduced their monthly rent obligations under the lease after the rent holiday based on the foregoing we conclude that petitioners did not intend to treat as a substitute for rent the cost of the improvements beyond the dollar_figure as stipulated -- - the only evidence regarding tup 130's intention is the lease which as set forth above manifests an intent consistent with petitioners’ namely that only dollar_figure of the cost of the improvements is a rent substitute on the basis of the preponderance_of_the_evidence we conclude that the improvements are a rent substitute to the extent of dollar_figure only sec_162 addresses more than just rentals it also addresses other_payments in light of michael’s testimony and petitioners’ above-quoted statements on brief it may be that petitioners implicitly contend that the cost of the improvements is deductible under sec_162 as other_payments we previously concluded that the improvements are capital expenditures capital expenditures made for betterments and additions to leased premises do not fall within the phrase other_payments 268_us_55 the statutory language being construed in 268_us_55 was sec_12 first of the revenue act of ch stat which states in pertinent part as follows first all the ordinary and necessary expenses paid within the year in the maintenance and operation of its business and properties including rentals or other_payments required to be made as a condition to the continued use or possession of property to which the corporation has not taken or is not taking title or in which it has no equity the supreme court analyzed the situation as follows u s pincite continued - - accordingly the cost of the improvements to the extent it is not a rent substitute is not deductible as other_payments petitioners’ cost_recovery is by way of depreciation as allowed in the notice_of_deficiency in light of the foregoing it is evident that petitioners must capitalize the cost of the improvements under sec_263 and depreciate them in accordance with sec_167 and sec_168 even though the lease required petitioners to make the improvements at their own expense and petitioners did not hold title to or otherwise acquire an equity_interest therein petitioners raise an additional contention to support their claim that they may deduct the cost of the improvements on opening brief petitioners state in pertinent part as follows sec_110 a states gross_income of a lessee does not include any amount received in cash or treated as a rent reduction by a lessee from a lessor - under a short-term_lease of retail_space and for the purpose of such lessee’s constructing or improving qualified_long-term_real_property for use in such lessee’s trade_or_business at such retail_space clearly it is the intent of the irc to not include a sec_4 continued expenditures therefore like those here involved made by the lessee for betterments and additions to leased premises cannot be deducted under the term rentals in the absence of circumstances fairly importing an exceptional meaning and these we do not find in respect of the statute under review nor do such expenditures come within the phrase or other_payments which was evidently meant to bring in payments ejusdem generis with rentals such as taxes insurance interest on mortgages and the like constituting liabilities of the lessor on account of the leased premises which the lessee has covenanted to pay -- - income any credit a lessee receives from his lessor for permanent improvements to the lessor’s property under a short-term_lease it follows that the income expended by a lessee for permanent improvements to the lessor’s property are deductible from the lessee’s gross_income sec_110' does not apply in the instant case firstly sec_110 applies only to leases entered into after date sec e of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 the lease in the instant case was entered into on or about date thus sec_110 does not apply in the instant case secondly even if the lease were subject_to sec_110 it would not apply in the instant case given the nature of the parties’ dispute sec_110 is an income exclusion provision respondent is not charging petitioners with income on account of any tup payment or the 6-month rent holiday that tup 's sec_110 provides in pertinent part as follows sec_110 qualified lessee construction_allowances for short-term leases a in general --gross income of a lessee does not include any amount received in cash or treated as a rent reduction by a lessee from a lessor--- under a short-term_lease of retail_space and for the purpose of such lessee’s constructing or improving qualified_long-term_real_property for use in such lessee’s trade_or_business at such retail_space but only to the extent that such amount does not exceed the amount expended by the lessee for such construction or improvement - - granted to petitioners in respect of the improvements petitioners made thirdly we have already concluded that there was not any rent reduction apart from the 6-month rent holiday and so the requirement imposed by the opening flush language of sec_110 has been satisfied only to that extent in the instant case petitioners’ position is not advanced by their sec_110 contention we hold for respondent on this issue il sec_179 election petitioners contend that if we sustain respondent’s determination on the sec_162 issue which we have then they will need to file amended tax returns petitioners further contend that if amended tax returns are required then petitioners must be allowed to make sec_179 elections on such tax returns petitioners explain that they did not make sec_179 elections on their tax returns for and because such election would have no effect on the amount of the refund due the petitioners assuming the construction costs deducted were determined to be allowable in contending that they should now be allowed to make valid elections under sec_179 - - petitioners apparently now believe that sec_179 elections will reduce their tax_liabilities for the years in issue ’ respondent contends that petitioners are not entitled to make sec_179 elections for and because they failed to make sec_179 elections on their tax returns for those years we agree with respondent le it has been suggested that the limitation imposed by sec_179 might cause a sec_179 election for either of the years in issue to not affect the amount of any deficiency in the instant case the court has proceeded to decide the issue presented because it is within our jurisdiction and neither side has formally contended that the sec_179 election issue is moot in future cases we may consider requiring the appropriate party to demonstrate that the issue in dispute is not moot see g 80_tc_34 affd in part and vacated in part 756_f2d_1430 9th cir -- p7 - sec_179 ’ delegates to the secretary the authority to prescribe by regulations the manner in which a taxpayer makes a valid election under sec_179 sec_1_179-5 income_tax regs regs provides in pertinent part as follows sec_1_179-5 time and manner of making election ---- a election the election under sec_179 and sec_1_179-1 to claim a sec_179 expense deduction for sec_179 property shall be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the return for such taxable_year as applied to the instant case sec_1_179-5 income_tax precludes petitioners from making valid sec_179 i sec_179 election to expense certain depreciable business_assets c blection --- in general --an election under this section for any taxable_year shall-- a specify the items of sec_179 property to which the election applies and the portion of the cost of each of such items which is to be taken into account under subsection a and b be made on the taxpayer’s return of the tax imposed by this chapter chapter relating to normal taxes and surtaxes for the taxable_year such election shall be made in such manner as the secretary may by regulations prescribe - - elections for and petitioners did not make a sec_179 election on their tax_return for either or both of those tax returns were timely filed the time for filing amended tax returns has long since expired under these circumstances it is too late to make a valid sec_179 election 94_tc_733 apparently at the heart of petitioners’ contention that respondent’s audit has created the need to file amended returns on which they should be allowed to make valid sec_179 elections for and are beliefs that respondent’s adjustments created a situation when an election under sec_179 would change the bottom line and preventing petitioners from making the elections would not be equitable we addressed a similar contention in 116_tc_206 the taxpayer in patton classified and deducted the entire cost of certain items as materials or supplies id pincite the commissioner determined and the taxpayer did not dispute that the items the taxpayer classified as materials or supplies were depreciable_property id pincite the commissioner also determined that the taxpayer failed to report dollar_figure of gross_receipts from the taxpayer’s business id pincite if the taxpayer in patton had been permitted to amend the prior sec_179 election to have that election apply to the reclassified items then the taxpayer - - would have been able to offset part of the profit the commissioner determined for the taxpayer’s business id pincite we concluded in patton that it was the taxpayer’s misclassification of assets and not the commissioner’s determinations that created the need to revoke modify the taxpayer’s sec_179 election id pincite consequently we held in patton that it was not an abuse_of_discretion for the commissioner to refuse to allow the taxpayer to revoke modify his sec_179 election id pincite although petitioners are asking to make rather than revoke modify a sec_179 election the reasons underlying our decision in patton apply also to the instant case like the taxpayer in patton petitioners’ perceived need to file sec_179 elections stems from petitioners’ misunderstanding of the proper tax treatment of particular items and the understatement of the amounts they paid for sec_179 property during the years in issue we shall not carve out an exception to the general requirements of sec_1_179-5 income_tax regs to permit petitioners to make an otherwise untimely sec_179 election -- - we hold for respondent on this issue in order to take account of respondent’s concessions decision will entered under rule
